
	

114 HR 262 IH: States’ Medical Marijuana Property Rights Protection Act
U.S. House of Representatives
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 262
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2015
			Ms. Lee introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Controlled Substances Act so as to exempt real property from civil forfeiture due to
			 medical marijuana-related conduct that is authorized by State law.
	
	
 1.Short titleThis Act may be cited as the States’ Medical Marijuana Property Rights Protection Act. 2.FindingsCongress makes the following findings:
 (1)Eighteen States and the District of Columbia have, through ballot measure or legislative action, approved the use of marijuana for medical purposes when recommended by a physician.
 (2)Marijuana has long-established medical uses as an effective treatment for conditions that include HIV/AIDS, multiple sclerosis, arthritis, gastro-intestinal disorders, chronic pain, and others as well.
 3.Civil forfeiture exemption for marijuana facilities authorized by State lawParagraph (7) of section 511(a) of the Controlled Substances Act (21 U.S.C. 881(a)(7)) is amended— (1)by striking (7) All and inserting (7)(A) Except as provided in subparagraph (B), all; and
 (2)by adding at the end the following:  (B)No real property, including any right, title, and interest in the whole of any lot or tract of land and any appurtenances or improvements, shall be subject to forfeiture under subparagraph (A) due to medical marijuana-related conduct that is authorized by State law..
			
